

116 S2230 IS: Child Care Flex Spending Act of 2019
U.S. Senate
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2230IN THE SENATE OF THE UNITED STATESJuly 23, 2019Mr. Murphy introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to increase the dollar limitation on the exclusion for
			 employer-provided dependent care assistance.
	
 1.Short titleThis Act may be cited as the Child Care Flex Spending Act of 2019.
		2.Increase in
			 dollar limitation on exclusion for employer-provided dependent care
			 assistance
			(a)In
 generalSubparagraph (A) of section 129(a)(2) of the Internal Revenue Code of 1986 is amended by striking shall not exceed and all that follows and inserting the following:
				
 shall not exceed the greater of—(i)$5,000, or (ii)$10,000, reduced (but not below zero) by 5 cents for each dollar (or fraction thereof) by which the employee's earned income for the taxable year exceeds $50,000.
					In the case of a separate return by a married individual, the amount determined under the preceding
			 sentence shall be reduced by one-half..
			(b)Inflation
 adjustmentParagraph (2) of section 129(a) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
				
					(D)Inflation
 adjustmentIn the case of any taxable year beginning in a calendar year after 2020, the $5,000 and $10,000 amounts contained in subparagraph (A) shall each be increased by an amount equal to—
 (i)such dollar amount, multiplied by
 (ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2019 for calendar year 2016 in subparagraph (A)(ii) thereof.
						Any
				increase determined under the preceding sentence shall be rounded
			 to the
				nearest multiple of
				$50..
 (c)Employer safe harbor for reportingThe Secretary of the Treasury (or the Secretary's delegate) shall promulgate regulations or other guidance to assist an employer in determining, for purposes of section 3401(a)(18) of the Internal Revenue Code of 1986, the amount (if any) in excess of $5,000 which it is reasonable to believe an employee will be able to exclude under section 129 of such Code.
			(d)Effective
 dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019.